         Case 1:16-cv-11620-NMG Document 188 Filed 03/11/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 DAVID B. TRACEY, DANIEL
 GUENTHER, MARIA T. NICHOLSON,
 AND CORRINNE R. FOGG, individually
 and as representatives of a class of
 participants and beneficiaries on
 behalf of the MIT Supplemental 401(k)
 Plan,

                                Plaintiffs,

 v.

 MASSACHUSETTS INSTITUTE OF
 TECHNOLOGY, THE MIT
 SUPPLEMENTAL 401(K) PLAN                                No. 1:16-cv-11620-NMG
 OVERSIGHT COMMITTEE, THE
 ADMINISTRATIVE COMMITTEE,
 ISRAEL RUIZ, ALISON ALDEN, MARC
 BERNSTEIN, LAWRENCE CANDELL,
 GLENN DAVID ELLISON, MICHAEL
 HOWARD, MARTIN KELLY, S.P.
 KOTHARI, ROBERT C. MERTON,
 GUNTHER ROLAND, LORRAINE A.
 GOFFE-RUSH, GLEN SHOR, PAMELA
 WELDON, THOMAS M. WIEAND, and
 BARTON ZWIEBACH,
                       Defendants.

                    JOINT MOTION TO STAY PENDING MEDIATION

       Plaintiffs and Defendants (collectively the “Parties”), by and through their respective

counsel, hereby jointly move for a short stay of all existing case management deadlines so that

the Parties can devote their time and resources to mediation in the above-captioned matter. In

support of this Joint Motion, the Parties state as follows:

       1.      The Parties have agreed to submit this dispute to mediation before private

mediator Hunter Hughes, Esq., of Hunter Hughes Alternative Dispute Resolution in Atlanta,

Georgia. Mr. Hughes has extensive experience successfully mediating ERISA 401(k) and 403(b)
        Case 1:16-cv-11620-NMG Document 188 Filed 03/11/19 Page 2 of 5



plan cases. The mediation has been set for May 22, 2019, which is the earliest date on which

both Mr. Hughes and the Parties are available.

       2.      A settlement, if approved, will resolve all claims and issues in this action.

       3.      A short stay of this litigation will permit the Parties to prepare for and complete

the mediation process. A stay will also conserve the Parties’ and the Court’s time and resources,

and will allow the Parties to focus on settlement, rather than spending their efforts, and money,

on expert depositions, expert motions, and dispositive motions that, if a settlement is reached and

approved, will prove to be unnecessary.

       4.      A short stay is also in the interest of judicial economy, as the resolution of this

matter via mediation would avoid burdening the Court with any time-consuming disputed

questions.

       5.      Therefore, the Parties respectfully request that the Court vacate the current case

management schedule, including all existing case management deadlines. The Parties will

submit a status report to the Court no later than June 14, 2019, stating whether the Parties have

reached a resolution, need additional time, or intend to proceed with the litigation. If the Parties

intend to proceed with the litigation, they will submit a proposed case management schedule no

later than June 26, 2019, suggesting new deadlines for the deadlines that had not yet passed when

this joint motion was filed.

       WHEREFORE, the Parties respectfully request that the Court stay the proceedings in the

above-referenced matter and vacate all existing case management deadlines pending the outcome

of the Parties’ mediation.

       Respectfully submitted this 11th day of March, 2019.


                                              /s/ Shannon M. Barrett

                                                  2
Case 1:16-cv-11620-NMG Document 188 Filed 03/11/19 Page 3 of 5



                            Brian D. Boyle (pro hac vice)
                            Gregory F. Jacob (pro hac vice)
                            Shannon M. Barrett (pro hac vice)
                            Meaghan Vergow (pro hac vice)
                            Deanna M. Rice (pro hac vice)
                            O’MELVENY & MYERS LLP
                            1625 Eye Street, N.W.
                            Washington, DC, 20006
                            T: 202-383-5300
                            F: 202-383-5414
                            bboyle@omm.com
                            gjacob@omm.com
                            sbarrett@omm.com
                            mvergow@omm.com
                            drice@omm.com


                            Alison V. Douglass (BBO # 646861)
                            GOODWIN PROCTER, LLP
                            100 Northern Avenue
                            Boston, MA 02210
                            T: 617-570-1676
                            F: 617-523-1231
                            adouglass@goodwinlaw.com

                            Attorneys for Defendants


                            /s/ Sean E. Soyars
                            Jerome J. Schlichter (pro hac vice)
                            Sean E. Soyars (pro hac vice)
                            Alexander L. Braitberg (pro hac vice)
                            Scott Apking (pro hac vice)
                            SCHLICHTER BOGARD & DENTON LLP
                            100 South Fourth Street, Suite 1200
                            St. Louis, MO 63102
                            T: 314-621-6115
                            F: 314-621-5934
                            jschlichter@uselaws.com
                            ssoyars@uselaws.com
                            abraitberg@uselaws.com
                            sapking@uselaws.com

                            Lead Counsel for Plaintiffs




                               3
Case 1:16-cv-11620-NMG Document 188 Filed 03/11/19 Page 4 of 5



                            Michael M. Mulder (pro hac vice)
                            Elena N. Liveris (pro hac vice)
                            LAW OFFICES OF MICHAEL M. MULDER
                            1603 Orrington Avenue, Suite 600
                            Evanston, Illinois 60201
                            T: 312-263-0272
                            F: 847-563-2301 (fax)
                            mmulder@mmulderlaw.com
                            eliveris@mmulderlaw.com

                            Counsel for Plaintiffs

                            Stephen Churchill (BBO #564158)
                            FAIR WORK, P.C.
                            192 South Street, Suite 450
                            Boston, MA 02111
                            T: 617-607-3260
                            F: 617-488-2261
                            steve@fairworklaw.com

                            Local Counsel for Plaintiffs




                               4
         Case 1:16-cv-11620-NMG Document 188 Filed 03/11/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

        I, Shannon M. Barrett, hereby certify pursuant to Local Rule 7.1(a)(2) that counsel for

Defendants has conferred with counsel for Plaintiffs about the issues presented by this motion,

and that Plaintiffs have assented to the relief requested in this motion.


        I further certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on March 11,

2019.


                                                      /s/ Shannon M. Barrett
                                                      Shannon M. Barrett
                                                      Attorney for Defendants




                                                  5
